I N     T H E         C O U R T          O F       A P P E A L S              O F      T E N N E S S E E

                                                                   E A S T E R N                S E C T I O N                             FILED
                                                                                                                                          January 21, 1998

                                                                                                                                         Cecil Crowson, Jr.
                                                                                                                                          Appellate C ourt Clerk
K A T H L E E N       F E R R E L L ,        e t      a l .                                 )         H A W K I N S C O U N T Y
                                                                                            )         0 3 A 0 1 - 9 7 0 7 - C V - 0 0 2 4 2
P. l a i n t i f f s - A p p e l l e e s                                         )
                                                                                            )
                                                                                            )
            v .                                                                             )         H O N . K I N D A L L               L A W S O N ,
                                                                                            )         J U D G E
                                                                                            )
W A L T E R       R E P A S S ,      E x e c u t o r                                        )
                                                                                            )
            D e f e n d a n t - A p p e l l a n t                                           )         A F F I R M E D           A N D     R E M A N D E D




D O U G L A S       R .     B E I E R      O F      M O R R I S T O W N                 F O R         A P P E L L A N T

W I L L I A M       E .     P H I L L I P S         O F      R O G E R S V I L L E                    F O R        A P P E L L E E S




                                                                   O     P         I    N       I     O     N




                                                                                                                                        G o d d a r d ,       P . J .




                          T h i s    i s     a      s u i t        b y        K a t h l e e n               F e r r e l l ,           A l f r e d     R e p a s s ,

D o r i s     C h a p m a n ,        M a b e l        M o o r e ,             a n d         N o r m a n            R e p a s s ,        c h i l d r e n       o f     E u l i c e

R e p a s s ,       a n d     P o r t i a        F i e l d e r ,              D e b r a             H a y s ,           M a t i n e     S w i t a l a ,       a n d

R o n a l d       P e a r c e ,      c h i l d r e n           o f       a         d e c e a s e d              c h i l d       o f     E u l i c e     R e p a s s ,

s e e k i n g       t o     i n v a l i d a t e            h i s       w i l l          u p o n           t h e         g r o u n d s     t h a t     h e     w a s

i n c o m p e t e n t         t o    m a k e        i t      a n d       t h a t            h e       w a s        u n d u l y        i n f l u e n c e d       b y     h i s

s o n ,     W a l t e r       R e p a s s ,         w h o      w a s          s o l e           B e n e f i c i a r y             u n d e r     t h e       w i l l .
                        J u d g m e n t             w a s     e n t e r e d         b y       t h e       T r i a l       C o u r t         i n       a c c o r d a n c e

w i t h     t h e     j u r y       v e r d i c t           f i n d i n g         a g a i n s t           t h e     w i l l ,         r e s u l t i n g           i n     t h i s

a p p e a l     w h e r e i n           W a l t e r ,         a s       E x e c u t o r ,           r a i s e s         t h r e e       i s s u e s           w h i c h     m a y

b e     r e s t a t e d       a s       f o l l o w s :



1 .         T h e     T r i a l         C o u r t       e r r e d         i n     n o t       d i r e c t i n g           a     v e r d i c t           i n     f a v o r     o f

t h e     w i l l     b e c a u s e           t h e r e       w a s       n o     m a t e r i a l             e v i d e n c e         t o     s u p p o r t         e i t h e r

t h e o r y     o f     t h e       C o n t e s t a n t s .

2 .         T h e     T r i a l         C o u r t       w a s       i n     e r r o r         i n       n o t     i n s t r u c t i n g               t h e     j u r y     a s

t o     t h e   e f f e c t         o f       i n d e p e n d e n t             a d v i c e         g i v e n       t h e       T e s t a t o r           o n     t h e

q u e s t i o n       o f     u n d u e         i n f l u e n c e .



                        A s       t o     t h e       f i r s t         i s s u e ,         w e     c o n c e d e         t h e r e         i s       a b u n d a n t

m a t e r i a l       e v i d e n c e           f r o m       w h i c h         t h e       j u r y       m i g h t       h a v e       f o u n d         i n     f a v o r

o f     t h e   w i l l       a n d       r e j e c t         b o t h       t h e o r i e s             r a i s e d       b y     t h e       C o n t e s t a n t s .

H o w e v e r ,       b e c a u s e           t h i s       i s     a     j u r y       v e r d i c t           a p p r o v e d         b y       a     T r i a l

J u d g e ,     w e     m u s t         e x a m i n e         t h e       p r o o f         a n d       i n d u l g e         a l l     r e a s o n a b l e

i n f e r e n c e s         i n     a     l i g h t         m o s t       f a v o r a b l e             t o     t h e     v e r d i c t .



                        U p o n         d o i n g       s o       w e     f i n d       t h e       f o l l o w i n g           m a t e r i a l           e v i d e n c e

w a s     i n t r o d u c e d           b y     t h e       C o n t e s t a n t s .



                        O n       S e p t e m b e r           2 5 ,       1 9 8 9 ,         t h e       d a t e     t h e       w i l l       w a s       e x e c u t e d ,

t h e     T e s t a t o r         w a s       8 3     y e a r s         o l d ,     a n d         o n     D e c e m b e r         3 1 ,       1 9 9 0 ,         t h e     d a t e

h e     d i e d ,     8 4     y e a r s         o l d .




                                                                                        2
                          O n e     o f     h i s     d a u g h t e r s           s p e n t       e a c h       n i g h t       w i t h     h i m       f o r       a

w h o l e     y e a r       t o     c o m f o r t       h i m       a n d     k e e p         h i m     c o m p a n y       b e c a u s e         o f     h i s

f e a r s .



                          H e     s u f f e r e d       a l l       o f     h i s       a d u l t       l i f e       f r o m     v a r i o u s         m e n t a l

d i s a b i l i t i e s           w h i c h     g r e w       w o r s e       d u r i n g         h i s       l a t e r     y e a r s .



                          O n e     m i n u t e       h i s       b e h a v i o r         c o u l d       b e     n o r m a l       a n d       t h e     n e x t

c o m p l e t e l y         i r r a t i o n a l .             H i s       m o o d       w o u l d       c h a n g e       r a p i d l y         w i t h o u t

w a r n i n g       o r     c a u s e ,       a n d     h i s       b e h a v i o r           w a s     c h i l d i s h .



                          H e     w a s     a f r a i d       t o     b e     a l o n e         a t     n i g h t       a n d     w o u l d       h e a r

v o i c e s       i n     t h e     c e i l i n g       d u r i n g         t h e       l a s t       s e v e r a l       y e a r s       o f     h i s       l i f e ,

w h i c h     h e       b e l i e v e d       t o     b e     t h a t       o f     h i s       f i r s t       w i f e     w h o     w a s       d e c e a s e d .



                          H e     k e p t     g u n s       i n     t h e     h o u s e         p o i n t e d         t o w a r d     t h e       d o o r       a n d       a

g u n     b e s i d e       h i m     i n     h i s     c h a i r .



                          O n     o n e     o c c a s i o n ,         a b o u t         1 9 8 7 ,       h e     a p p e a r e d       t o       b e     i n     a

t r a n c e - l i k e           s t a t e ,     s t a r e d         a t     h i s       d a u g h t e r - i n - l a w ,             s a y i n g         o v e r         a n d

o v e r     f o r       m o r e     t h a n     1 5     m i n u t e s         t h a t         s h e     w a s     " a     g r e e n       e y e d       b i t c h . "



                          A t     r e s t a u r a n t s           w i t h     h i s       d a u g h t e r         h e     a p p e a r e d         t o     b e

u n a w a r e       o f     w h a t       p e o p l e       w e r e       t a l k i n g         a b o u t       a n d     c o u l d       n o t       r e m e m b e r

p a s t     e v e n t s .           O n     t h e s e       o c c a s i o n s           h e     w a s     c h i l d l i k e         i n     h i s       m a n n e r

a n d     d i d     n o t       u n d e r s t a n d         t h a t       h i s     d a u g h t e r           h a d     o r d e r e d       f o r       h i m .




                                                                                    3
                         H e      w e n t            i n t o           r a g e s            w i t h o u t            c a u s e       a n d        w a s        i r r a t i o n a l            a n d

p h y s i c a l l y        t h r e a t e n i n g                       t o         o n e       o f       h i s       d a u g h t e r s            d u r i n g        h i s           s u d d e n

a n d      u n a n t i c i p a t e d                 r a g e s .



                         H e      e x h i b i t e d                    r a p i d            a n d        u n e x p l a i n e d             m o o d           c h a n g e s .



                         A l t h o u g h                 h e      h a d            s i x       c h i l d r e n ,             h e     o n l y           m e n t i o n s          f i v e       i n

h i s      w i l l ,     a p p a r e n t l y                   f o r g e t t i n g                   o n e       o f       h i s     s o n s ,           N o r m a n         R e p a s s .

H e      a l s o    n a m e d        o n e           o f       h i s          d a u g h t e r s                a s       M a d g e     W h i t e h e a d ,                 a l t h o u g h
                                                                                                                     1
s h e      w a s    n e v e r        m a r r i e d                t o         a         W h i t e h e a d .



                         T w o       l a y           w i t n e s s e s ,                    w h o        t e s t i f i e d           t h a t           i n     t h e i r        o p i n i o n

t h e      T e s t a t o r        w a s            c o m p e t e n t ,                    q u a l i f i e d              t h e i r     a n s w e r s             u p o n        c r o s s -

e x a m i n a t i o n .              B o t h             t e s t i f i e d                  t h a t        t h e y         w o u l d       c h a n g e           t h e i r           o p i n i o n

i f ,      a c c o r d i n g         t o           o n e ,        h e         h a d         k n o w n          t h a t       t h e     T e s t a t o r             d i d        n o t

r e m e m b e r        a l l      o f            h i s     c h i l d r e n                  a n d ,        a c c o r d i n g           t o        t h e        o t h e r ,           i f   h e

h a d      k n o w n     t h a t         t h e           T e s t a t o r                  c l a i m e d          t o       h e a r     t h e           v o i c e     o f        h i s

d e c e a s e d        w i f e .



                         W e      c o n c l u d e                 i n         l i g h t           o f      t h e         f o r e g o i n g             p r o o f     t h a t           t h e r e

i s      m a t e r i a l       e v i d e n c e                 f r o m             w h i c h         t h e       j u r y       m i g h t          f i n d        t h a t        t h e

T e s t a t o r        w a s      n o t            c o m p e t e n t                    w h e n      h e       e x e c u t e d         t h e           w i l l .




             1
                         I n e     x p   l   a    n a t i o    n ,      i    t a    p    p e a r s t h       a t h e       h a d d i s     i   n h e   r i t e d t     h   e s o     n n o t
m   e n t i o n e d , w h i c h      m   i   g    h t a c      c o u    n    t f    o    r h i s o m         i t t i n   g h i s n a       m   e i     n h i s w       i   l l ,     a n d ,
a   l t h o u g h t h e d a u      g h   t   e    r w a s        n e    v    e r    m    a r r i e d t       o a W       h i t e h e a d   ,     s h   e h a d t       w   o c h     i l d r e n
b   y h i m .       T h e c h i    l d   r   e    n w e r      e b      o    r n    m    a n y y e a r       s b e f     o r e t h e       w   i l l     w a s e x     e   c u t e   d a n d
a   f t e r s h e h a d b e        e n       m    a r r i e    d f      o    r a    n      e x t e n d e     d p e r     i o d o f t       i   m e     t o a D r       .     P e a   r c e .

                                                                                                     4
                            W e     n e e d       n o t     a d d r e s s         t h e     p r o o f     r e l a t i v e         t o     u n d u e

i n f l u e n c e           n o r       t h e     q u e s t i o n         o f     i n d e p e n d e n t         a d v i c e       b e c a u s e       t h e       j u r y
                                                                                                                                                                    2
r e n d e r e d         a     g e n e r a l         v e r d i c t         a s     c o n t e m p l a t e d         b y     T . C . A .         2 0 - 9 - 5 0 3 ,

t h e     e f f e c t         o f       w h i c h       w a s     t o     d e c i d e       e a c h     i s s u e - - i n c l u d i n g             t h e

T e s t a t o r ' s           c o m p e t e n c e - - i n               f a v o r     o f     t h e     C o n t e s t a n t s           i f     s u p p o r t e d

b y     m a t e r i a l           e v i d e n c e .             G e n e r a l       M o t o r s       C o r p o r a t i o n         v .       D o d s o n ,       4 7

T e n n . A p p .           4 3 8 ,       3 3 8     S . W . 2 d         6 5 5     ( 1 9 6 0 ) ;       R u r a l       E d u c a t i o n a l

A s s o c i a t i o n             v .     B u s h ,       4 2     T e n n . A p p .         3 4 ,     2 9 8     S . W . 2 d       7 6 1       ( 1 9 5 6 ) .         A s

a     c o n s e q u e n c e             o f     a p p l y i n g         T . C . A .       2 0 - 9 - 5 0 3       a n d     t h e     c a s e       l a w     t o     t h e

f a c t s       o f     t h i s         c a s e ,       t h e     v e r d i c t       o f     t h e     j u r y       a n d     t h e     j u d g m e n t

e n t e r e d         t h e r e o n           m u s t     b e     a f f i r m e d .



                            F o r       t h e     f o r e g o i n g         r e a s o n s       t h e     j u d g m e n t         o f     t h e     T r i a l

C o u r t       i s     a f f i r m e d           a n d     t h e       c a u s e     r e m a n d e d         f o r     s u c h     f u r t h e r

p r o c e e d i n g s ,             i f       a n y ,     a s     m a y     b e     n e c e s s a r y         a n d     c o l l e c t i o n         o f     c o s t s

b e l o w .           C o s t s         o f     a p p e a l       a r e     a d j u d g e d         a g a i n s t       t h e     E x e c u t o r         a n d     h i s

s u r e t y .



                                                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                  H o u s t o n M . G o d d a r d , P . J .




            2
                     2 0 - 9 - 5 0 3 .  S c o p e o f g e n e r a l v e r d i c t . - - A g e n e r a l v e r d i c t , a l t h o u g h
i t m a y n o t i n t e r m s a n s w e r e v e r y i s s u e j o i n e d , i s n e v e r t h e l e s s h e l d t o e m b r a c e
e v e r y i s s u e , u n l e s s e x c e p t i o n i s t a k e n a t t h e t e r m a t w h i c h t h e v e r d i c t i s
r e n d e r e d .

                                                                                      5
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S r . J .




                                                                  6